Case 2:20-cv-00012-JRS-MJD Document 22 Filed 02/24/20 Page 1 of 6 PagelD #: 359

 
 
 
 

 

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF INDIANA
TERRE HAUTE DIVISION CEB 2 4 2020
: E
j . CLE: at f
Martin S. Gottesfeld, pro se, sNDIANAPOL 3 tA

Petitioner,
Ve No.: 2:20-cv-00012-JRS=MJD
B. Lammer, Warden of
The FCI Terre Haute, Indiana,
Respondent.

 

 

 

CLAIM FOR MANDATORY JUDICIAL NOTICE (FED. R. EVID. 201(c)(2))

Petitioner and Claimant Martin S. Gottesfeld (herein the "petitioner"),
acting pro se, hereby moves The Honorable Court pursuant to Fed. R. Evid.
201(c)(2), Fed. R. Evid. 901(b)(1), and Fed. R. Evid. 902(5) to take mandatory
judicial notice of the herewith-provided Exhibit 1 hereto, Declaration of
Martin S. Gottesfeld (Thursday, February 13th, 2020); and Exhibit 2 hereto,
marked excerpt ‘of Federal Bureau of Prisons Program Statement 5800.12:
Receiving and Discharge Manual (August 17th, 1998), specifically § 203
thereof, "COMMITMENT DOCUMENTATION" (emphasis in original).

While legislative facts are not subject to judicial notice pursuant to
Fed. R. Evid. 201, please cf. Fed. R. Evid. 201(a), the petitioner also moves
The Court to take judicial notice of the following legislative facts pursuant
to United States v. Arroyo, 310 Fed. Appx. 928, 929 (7th Cir. February 26,
2009); citing United States v. Williams, 442 F.3d 1259, 1261 (10th Cir. 2006)
("Statutes are considered legislative facts... and courts may’ take notice of
legislative facts"); and collecting other cases. Please see also Frank v.
Walker, 773 F.3d 783, 795 (7th Cir. 2014) (‘The concept of a legislative fact
comes into its own when there is no reason to believe that certain facts
pertinent to a case vary from locality to locality, or from person to person;
a typical definition of legislative facts is broad, general facts that are not
unique’ to a particular case and provide therefore an appropriate basis for

legislation of general application. For example, black lung disease

- Page 1 of 6 -
Case 2:20-cv-00012-JRS-MJD Document 22 Filed 02/24/20 Page 2 of 6 PagelD #: 360

(pneumoconiosis) is either a progressive disease, like asbestosis, or it is
not. Nothing supports the idea that it is progressoive for Miner A and halts -
for Miner B"); and see as well DeMallory v. Cullen, 855 F.2d 442, 453 (7th
Cir. 1988) (Easterbrook, J, dissenting) ("''Adjudicatory' facts may be freely
reviewed; 'legislative' facts--those on which the validity of classification
rules depend--are for law-givers, and courts may ask only whether the
rulemaker rationally could have entertained the beliefs that support the
rule").

First among the relevant legislative facts, the petitioner moves This

Court to take judicial notice of 18 U.S.C. § 3621(c) (emphasis in original):

Delivery of order of commitment. When a prisoner, pursuant to a court order,
is placed in the custody of a person in charge of a penal or correctional
facility, a copy of the order shall be delivered to such person as evidence
of this authority to hold the prisoner, and the original order, with the
return endorsed thereon, shall be returned to the court that issued it.

The plaintiff notes that this statute is explicitly cited in Exhibit 2
hereto and that he understands that the "copy of the order" contemplated by
the statute "shall be delivered to such person" who is "in charge of a penal
or correctional facility," and not to the prisoner.

Second, the petitioner moves This Court to take judicial notice of 28
U.S.C. § 1738 and that pursuant thereto, "The Acts of legislature of any
State, Territory, or Possession of the United States, or copies thereof shall
be authenticated by affixing the seal of such State, Territory or Possession
thereto... Such Acts... or copies thereof, so authenticated, shall have the
same full faith and credit in every court within the United States and its
Territories and Posessions as they have by law or usage in the courts of such
State, Territory or Possession from which they are taken."

Third, the petitioner moves This Court to take judicial notice of D.C.
Code § 16-1905 (emphasis in original):

Right to copy of commitment; forfeiture.

- Page 2 of 6 -
Case 2:20-cv-00012-JRS-MJD Document 22 Filed 02/24/20 Page 3 of 6 PagelD #: 361

A person commited or detained, or a person in his behalf, may demand a true
copy of hte warrant of commitment or detainer. An officer or other person
detaining a person, who refuses or neglects to deliver to him or to a person
in his behalf a true copy of the warrant of commitment or detainer, if one
exists, within six hours after the demand, shall forfeit to the party so
detained the sume of $500.

Fourth, the petitioner moves This Court to take judicial notice of the
Washington, D.C., long-arm statutes, i.e. D.C. Code §§ 13-421 et seq.
(emphasis in original):

§ 13-421. Definition of person.

As used in this subchapter, the term "person" includes an individual, his
executor, administrator, or other personal representative, or a corporation,
partnership, association, or any other legal or commercial entity, whether
or not a citizen or domiciliary of the District of Columbia, and whether or
not organized under the laws of the District of Columbia.

§ 13-422. Personal jurisdiction based upon enduring relationship.

A District of Columbia court may exercise personal jurisdiction over a
person domiciled in, organized under the laws of, or maintaining his or its
principal place of business in, the District of Columbia as to any claim for
relief.

Fifth, the petitioner moves This Court to take judicial notice of 28
C.F.R. § 503.1 Structure of the Bureau of Prisons.:

The Bureau of Prisons consists of a Central Office, located at 320 First
Street, NW., Washington, DC 20534, a Staff Training Center, and six Regional
Offices (Northeast, Mid-Atlantic, Southeast, North Central, South Central,
and Western). For further information, please contact the Central Office at
the address referenced, or visit www.bop.gov for a complete list of contact
information for Bureau Regional Offices and facilities.

Sixth, the petitioner moves This Court to take judicial notice of the
legislative fact that the Federal Bureau of Prisons holds within The Southern
District of Indiana prisoners committed by the territorial courts of
Washington, D.C. Please see 28 C.F.R. § 500.1(c): ==

Inmate means all persons in the custody of the Federal Bureau of Prisons or
Bureau contract facilities, including persons charged with or convicted of

offenses against... D.C. Code felony offenders...

Please see also 28 C.F.R. Part 523 Subpart D--District of Columbia

 

Educational Good Time Credit; 28 C.F.R. Part 527 Subpart F--Designations and

- Page 3 of 6 -
Case 2:20-cv-00012-JRS-MJD Document 22 Filed 02/24/20 Page 4 of 6 PagelD #: 362

Transfers of D.C. Women Offenders; 28 C.F.R. § 550.55(a)(1)(ii), citing D.C.
Code §§ 24-403.01 and 23-133(4); and 28 C.F.R. § 571.64, contemplating "D.C.
Code offenders confined in federal institutions." Then please see Wilson v.
Lockett, 2013 U.S. Dist. LEXIS 84576, Case No. 2:12-cv-0065-JMS-MJD (S.D. Ind.
June 17, 2013), for an example of a prisoner held in this district on an order
from the Superior Court of the District of Columbia.

Seventh, the petitioner moves The Court to take judicial notice of 28
U.S.C. § 1691:

Seal and teste of process

All writs and process issuing from a court of the United States shall be
under the seal of the court and signed by the clerk thereof.

Please cf. the marked section of Exhibit 2 hereto.

Eighth, the petitioner moves The Court to take judicial notice of the
definition of "judicial writ" from Black's Law Dictionary 1748 (9th ed. 2009)-
(emphasis in-original, other emphasis also in original, alteration[] added):

judicial writ. (16[th century]) 1. A writ issuing from the court to which

the original writ was returnable; a writ issued under the private seal of

the court and not under the great seal of England. Cf. original writ. 2. Any
writ issued by a court.

Please see also Black's Law Dictionary 1364 (Abridged 10th ed. 2010),
same. Then, please cf. the marked section of Exhibit 2 hereto, mandating
execution of "The Return" and noting, | ‘This document must bear... the

court seal."
Further consistent definition available in The Law Dictionary, Anderson
Publishing Co. (2002) (emphasis in original):
writ
a written order or a judicial process. It is issued by authority of a
court, and directed to the sheriff or other officer authorized by law to

execute it. He must return it with a brief statement of what he has done
in pursuance of it, to the court or officer who issued it...

Ninth, the petitioner moves The Court to take judicial notice that for

nearly a century This Circuit has held it as axiomatic that orders of

- Page 4 of 6 -
Case 2:20-cv-00012-JRS-MJD Document 22 Filed 02/24/20 Page 5 of 6 PagelD #: 363

 

commitment are writs. Please see Hoffman v. United States, 13 F.2d 278, 279

(7th Cir. 1926): |
It is unthinkable that a sheriff, to whom a court has delivered a prisoner
under order of commitment, when called upon to answer as to the manner in
which he has performed the commands of the writ, may say, "TI will not
answer,'' or "You, the court, must prove beyond a reasonable doubt that I
have not obeyed the writ." He is an officer of the court, and subject at any
time to answer the court as to how he has performed the affirmative duties
imposed upon him by a writ...
Here the sheriff, under a writ delivered into his hands, requiring
affirmative action regarding the prisoners delivered into his possession
under that writ, is seeking to excuse himself by simply saying that he did
no thave personal knowledge as to whether he did his duty or not.

Please see also id. at 279, where "writ of commitment" is used by The
Court interchangeably with “order of commitment."

Indeed, more than a century ago, The Supreme Court held, and then fifty
(50) years later it reaffirmed, "It cannot be that the:safeguards of the
person, so often and so rightly mentioned with solemn reverence, are less than
those that protect from a liability in debt." Ashe v. Swenson, 397 U.S. 436,
443 (1970) (quoting United States v. Oppenheimer, 242 U.S. 85, 87 (1916)) and
id. at 443 n. 7 (collecting cases).

Therefore, since property cannot be seized to satisfy a judgment of debt
absent a writ of execution, 28 U.S.C. § 3203, a person cannot be seized to
satisfy a judgment absent a writ.

Tenth, the petitioner moves The Court to take judicial notice of the
legislative fact that The District of Columbia holds, "The United States is
located in the District of Columbia." D.C. Code § 28:9-307(h).

Eleventh and finally, the petitioner moves The Court to take judicial
notice of the legislative fact that 28 U.S.C. § 3003(15) defines "United
States," for purposes of debt collection, as, "(A) a Federal corporation; (B)

an agency, department, commission, board, or other entity of the United

States; or (C) an instrumentality of the United States." Id.

~ Page 5 of 6 -
Case 2:20-cv-00012-JRS-MJD Document 22 Filed 02/24/20 Page 6 of 6 PagelD #: 364

The petitioner notes that the above adjudicate and legislative facts
irrefutably demonstrate that, inter alia, his good-faith effort to enforce his
statutory rights pursuant to D.C. Code § 16-1905, D.C. Code §§ 13-421 et _seq.,
18 U.S.C. § 3621(c), 28 U.S.C. § 1691, and United States v. Oppenheimer are
Constitutionally protected and must not be used to seize in a deliberately
retaliatory manner his liberty and property, as the respondent has indeed
done nonetheless.

Respectfully filed in accordance with the prison-mailbox rule of Houston
v. Lack, 487 U.S. 266 (1988), by mailing to The Court in an envelope bearing
sufficient affixed pre-paid first-class U.S. postage and U.S.P.S. tracking
number 9114 9023 0722 4072 3905 44, handed to Ms. Rebekka Eisele, acting in ~
her official capacity as an agent of the instant respondent and a member of
the FCI Terre Haute CMU unit team, on Friday, February 14th, 2020, or the

first opportunity thereafter,

by: \
Martin S. Gottesfeld, pro se
Reg. No.: 12982-104
Federal Correctional Institution
P.O. Box 33
Terre Haute, IN 47808

 

- Page 6 of 6 -
